ORDER
Appellant James W. Tippin & Associates appeals the Labor and Industrial Relations Commission’s decision awarding unemployment compensation benefits to respondent Sandra Wilson. Appellant argues that Wilson’s conduct amounted to misconduct and that, therefore, the Commission erred in awarding her unemployment compensation benefits.
We have reviewed the briefs of the parties and the record on appeal, and find no error of law. A written opinion reciting the detailed facts and restating the applicable principles of law would have no prec-edential or jurisprudential value. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
The judgment of the Commission is affirmed in accordance with Rule 84.16(b).